Citation Nr: 1536689	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  08-18 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability.  

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had periods of active duty from January 1977 to December 1980, September 1997 to May 1998, and November 2004 to November 2006, with additional periods of Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The case was previously remanded in May 2012 for additional development, and has since been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is warranted prior to deciding the issues on appeal, which is described below.

I.  Private Medical Records

There are relevant outstanding private medical records that should be obtained, if available.  For example, in an April 2003 letter from Dr. B. Smith from the Redbird Family Clinic, he stated that the Veteran had been a patient of his since January 2000 and diagnosed the Veteran with "[a]rthrtis (seronegative) of hands + wrists + knees."  The Board is aware that VA asked Dr. Smith for his records in an October 2009 letter; however, VA was specific in asking for the records pertaining to the Veteran's "stomach."  The records submitted by Dr. Smith were dated in 2007 and 2008 and did not pertain to arthritis.  Dr. Smith's April 2003 letter indicates he has been treating the Veteran since 2000 and that the Veteran has arthritis, and therefore a request should be made for the treatment records since 2000 that pertain to treatment for arthritis.

In an October 2003 document, Dr. L. T. Johnson indicated that the Veteran had bilateral wrist arthritis, bilateral shoulder degenerative changes, and bilateral knee degenerative changes.  Dr. Johnson's treatment records should be obtained.

At the July 2010 hearing, the Veteran testified he had been seen by Dr. M. Kakarla for all the disabilities for which he seeks service connection.  See Board Hearing Tr. at 15.  There is one 1994 letter from this physician in the claims file.  These treatment records should be obtained.

II.  VA Treatment Records

The December 2012 rating decision indicates that the AOJ reviewed "Treatment reports, North Texas HCS, from June 3, 2003, through November 13, 2012."  See p. 1.  Only the treatment records prior to September 2009 are in the claims file.  The treatment records from September 2009 to the present should be obtained.  

III.  VA Examination and Opinions

The Board had previously remanded the claims to provide the Veteran with VA examinations with medical opinions.  Examinations were provided in 2012, and opinions were obtained in 2012 and 2013.  In the August 2012 medical opinions, the examiner addressed only service incurrence, and did not address whether arthritis was aggravated during the Veteran's latter two periods of active duty.  In the March 2013 VA opinion, the VA examiner addressed whether arthritis of the wrists, shoulders, and knees pre-existed service and whether it was permanently aggravated during service.  However, the opinion is unclear as to which period of service the examiner is addressing.  In reviewing the opinion, it appears the examiner addressed aggravation involving the Veteran's third period of service from November 2004 to November 2006 only, and there is evidence that the Veteran was diagnosed with arthritis prior to his second period of service (discussed more below).  Both opinions obtained have discrepancies, and thus another opinion is necessary before the Board can decide the claims.

There is evidence of chronic arthritis in the right wrist and bilateral knees prior to the Veteran's second period of service, which began in September 1997.  For example, an August 1996 Physical Profile shows a medical condition of "Chronic arthritis - both knees."  See also February/March 1997 Physical Profile (showing same).  A November 1996 Physical Profile shows a medical condition of "Chronic arthritis of r[igh]t wrist and both knees."  An April 1997 Physical Profile shows a medical condition of "osteoarthritis wrist + hands."  Each of these profiles is signed by a medical professional in the "Medical Corps."  Thus, there is medical evidence prior to the Veteran's second period of service of arthritis in the right wrist and right and left knees, and a medical opinion involving aggravation during this period of service is needed.  This also raises the question of whether arthritis of the right wrist and left and right knees was incurred during the Veteran's first period of service from January 1977 to December 1980, to include if it was manifested within one year following service discharge in December 1980.

There is also evidence between the Veteran's second period of service (September 1997 to May 1998) and third period of service (November 2004 to November 2006) that the Veteran was diagnosed with arthritis in the left wrist and right and left shoulders.  See January 2004 and October 2003 documents from Dr. Johnson and April 2003 letter from Dr. Smith.  These documents also confirmed the diagnoses of arthritis in the right wrist and right and left knees.  Thus, a medical opinion should be obtained as to whether arthritis in the right wrist and right and left shoulders had its onset during the second period of service from September 1997 to May 1998, to include if it was manifested within one year following service discharge and/or whether such arthritis was permanently aggravated during the Veteran's third period of service from November 2004 to November 2006.

The private medical records from Drs. Smith, Johnson, and Kakarla, if obtained, may assist in making these determinations, as they may pinpoint when the arthritis was first demonstrated in the wrists, shoulders, and knees and the severity at the relevant time.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following records: 

   (i) records from Dr. Smith at the Redbird Family Clinic from January 2000 to the present (an address is shown at the bottom of the April 2003 letter);

   (ii) records from Dr. L. T. Johnson (an address is shown at the top of the January 2004 facsimile);

   (iii) records from Dr. M. Kakarla beginning in the 1990s.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain VA treatment records from the North Texas HCS from September 1, 2009 to the present and associate them with the claims file.

3.  After the above development is completed, schedule the Veteran for an examination by an appropriate medical professional to determine the likely etiology of arthritis of the right and left wrists, right and left shoulders, and right and left knees.  The examiner is informed of the following facts:

* The Veteran had three (3) periods of active duty, which are as follows:
o January 1977 to  December 1980;
o September 1997 to May 1998; and 
o November 2004 to November 2006.

* Physical Profiles, dated in 1996 and 1997, prior to the Veteran's period of active duty from September 1997 to May 1998, show that the Veteran had medical conditions of arthritis of the right wrist and right and left knees.  See August 1996, November 1996, February/March 1997, and April 1997 Physical Profiles.  The profiles indicate that the Veteran was not to run or do push-ups.

* Letters from medical professionals prior to the Veteran's period of active duty from November 2004 to November 2006 show that the Veteran was diagnosed with arthritis in the left wrist and right and left shoulders.  See January 2004 and October 2003 documents from Dr. Johnson and April 2003 letter from Dr. Smith.  These documents also confirmed the diagnoses of arthritis in the right wrist and right and left knees.  In the April 2003 letter, Dr. Smith diagnosed the Veteran with "seronegative" arthritis.  A November 2003 Physical Profile indicated that the Veteran was not to run or do push-ups.

* The Veteran is not alleging that he sustained a specific injury during his three periods of active duty, but rather he alleges that the wear and tear from his periods of active duty on his joints caused his arthritis.

The examiner is asked the following questions:

(i) What kind of arthritis does the Veteran have?

Right wrist and right and left knees:

(ii) Did arthritis of the right wrist, right knee, and/or left knee have its onset during the Veteran's first period of service from January 1977 to December 1980, to include manifesting within one year following the December 1980 discharge? 

(iii) If the answer to (ii) is "no," was arthritis of the right wrist, right knee and/or left knee permanently aggravated during the Veteran's second period of service from September 1997 to May 1998? 

(iv) If the answer to (iii) is "no," was arthritis of the right wrist, right knee and/or left knee permanently aggravated during the Veteran's third period of service from November 2004 to November 2006?

Left wrist and right and left shoulders:

(v) Did arthritis of the left wrist, right shoulder and/or left shoulder have its onset during the Veteran's first period of service from January 1977 to December 1980, to include manifesting within one year following the December 1980 discharge? 

(vi) If the answer to (v) is "no," did arthritis of the left wrist, right shoulder and/or left shoulder have its onset during the Veteran's second period of service from September 1997 to May 1998, to include manifesting within one year following the May 1998 discharge?

(vii) If the answer to (vi) is "no," was arthritis of the left wrist, right shoulder, and/or left shoulder permanently aggravated during the Veteran's third period of service from November 2004 to November 2006?  

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

